Citation Nr: 0604940	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from July 1974 to November 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO decision that 
determined that no new and material evidence had been 
received to reopen the claim of service connection for a 
nervous condition to include PTSD.  

The RO initially denied service connection for "post-
traumatic stress neurosis" by January 1990 rating decision.  

In December 1997, the veteran again filed a claim of service 
connection for PTSD claimed as a result of the stabbing 
incident in service.  

The RO by an August 1998 rating decision determined that new 
and material evidence to reopen the claim had not been 
received.  

In August 2000, the veteran again filed a claim of service 
connection for PTSD.  The RO denied his claim by August 2002 
rating decision.  The veteran asserted that the disability 
was due to experiences during his service in the Republic of 
Vietnam.  

In September 2004, the Board denied the veteran's claim of 
service connection for a bipolar disorder.  The Board also 
remanded the veteran's PTSD claim for additional development 
of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

3.  The veteran failed without explanation to report for a VA 
examination scheduled for the purpose determining the nature 
and likely etiology of the claimed psychiatric disorder.  

4.  The veteran currently is not shown to have a diagnosis of 
PTSD due to any event or incident of his military service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.655 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by letters dated in July 2003 and November 2004, and 
Supplemental Statements of the Case dated in October 2002 and 
October 2005, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

Pursuant to the September 2004 Board remand, the veteran was 
scheduled for a VA examination to determine the etiology of 
his psychiatric problems.  He failed to report for 
psychiatric examinations scheduled for April 2005.  

The psychiatric examination was scheduled to obtain 
information concerning the etiology and nature of his claimed 
acquired psychiatric disorder.  When a claimant fails to 
report for an examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Due to the fact that the veteran failed to report for this 
examination without explanation, further assistance could not 
aid him in substantiating his claim.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  


Service Connection for PTSD

In general, under applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

A psychosis becoming manifest to a compensable degree within 
one year of service discharge will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

In this case, there is a presumption that VA employees 
properly carry out their duties by providing notice of 
scheduled examinations.  The presumption of regularity is not 
rebutted unless there is an allegation of non-receipt of the 
disputed notice.  Baxter v. Principi, 17 Vet App 407 (2004).  

Here, there has been no allegation of non-receipt of the 
notice of the VA examination.  Accordingly, the Board must 
undertake to review the claim based on the evidence that is 
of record.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (2005).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  

The veteran served on active duty from September 1968 to 
September 1971 and from July 1974 to November 1975.  

During the veteran's first period of active duty service, the 
reports of medical examination and medical history at 
enlistment in August 1968 were negative for any psychiatric 
complaints or findings.  Similarly, the reports of medical 
examination and medical history at separation in July 1971 
was negative for psychiatric complaints and findings.  

During the veteran's second period of active duty service, 
the veteran's reports of medical examination and medical 
history at reenlistment in July 1974 were negative for any 
psychiatric complaints and clinical findings.  

On report of medical history at separation in September 1975, 
the veteran indicated that he had depression and nervous 
trouble.  The report of medical examination at separation in 
September 1975 was negative for psychiatric findings.  

The service medical records show evidence of anxiety and 
schizoid personality.  In a November 1974 mental hygiene 
note, the veteran was noted to have had an "unfortunate 
childhood" and a conversion episode during his Vietnam War 
service following drug use.  The examiner noted that the 
veteran led an isolated life but felt the need to be close to 
people.  

In September 1974, the veteran was stabbed in the chest 
during a robbery attempt, and the examiner noted that the 
veteran was "developing phobic-like state in atmosphere of 
moderate anxiety."  

In a March 1975 clinical note, the veteran was noted to have 
had feelings of paranoid in crowds, depression, fleeting 
chest pains and anxiety following a stab wound to the 
sternum.  

In May 1975, the veteran was evaluated for complaints of 
headaches and shortness of breath.  The examiner noted his 
belief that the veteran had anxiety neurosis and recommended 
mental health followup.  

The veteran's service personnel records reflect service 
during in the Republic of Vietnam.  His decorations include 
the National Defense Service Medal, Vietnam Campaign Medal 
with 60 Device, and the Vietnam Service Medal with 3 Bronze 
Service Stars.  His military occupation specialty was that as 
a welder.  

The veteran has claimed that his PTSD disability arises from 
combat exposure in the Republic of Vietnam from 1969 to 1970.  
He noted having received the Combat Infantry Badge (CIB).  

However, pursuant to the Board's September 2004 remand, the 
RO verified that there was no evidence in the veteran's file 
to substantiate he earned the Combat Infantry Badge.  

Further, while the RO has requested a statement regarding the 
veteran's PTSD stressors, no such information has been 
provided by the veteran.  The veteran has not provided any 
information regarding his claimed in-service combat stressors 
that can be verified.  

The Board has reviewed the veteran's post-service private and 
VA medical records dated from 1976 to 2002.  These records 
reflect treatment for depression, bipolar schizophrenia 
disorder and alcohol dependence in remission.  

On VA examination in February 1976, the veteran reported no 
subjective complaints of any psychiatric symptoms.  
Similarly, no psychiatric abnormalities were reported on 
examination.  

The veteran was first admitted to VA for alcohol dependence 
in November 1987.  It was noted that the veteran had a 
history of substance abuse since the age of 16 with regular 
drinking at the age of 27.  It is noted that the veteran's 
military service was not referenced in this discharge 
summary.  

In November 1989, the veteran underwent VA examination.  He 
reported no in-service stressors during his first period of 
active duty service in Vietnam.  However, he reported the 
1974 stabbing incident that led to his eventual discharge in 
1975 under honorable conditions.  

Following his second separation from service, the veteran 
worked as a laborer and as a hospital aide.  In 1978, he was 
employed by the post office and later fired for absenteeism 
due to his alcoholism that had its onset in 1977.  

The examiner noted a family history of mental illness; 
however, noted that the veteran had no medical history other 
than his in-service heart valve repair surgery.  

The examiner opined that the veteran had mild to moderate 
PTSD due to the 1974 stabbing incident.  The veteran's 
symptoms included an alteration in his behavior 
characteristic of a hypervigilant state with daytime 
intrusive thoughts re-experiencing the trauma.  The veteran 
also exhibited avoidance behavior, and mood disruption, 
affectively and anxiously.  

In May 1990, the veteran was admitted to VA for alcoholism.  
It was noted that the veteran had been admitted previously in 
November 1987 and April 1989 and was diagnosed as having 
alcohol dependence and bipolar affective disorder.  The 
veteran reported that he started drinking at age 16 and 
progressed through two tours in the military.  A significant 
family history of mental illness was reported.  

In November 1995 and February 1996, the veteran was admitted 
to a private hospital for acute exacerbations of 
schizophrenia with depression and ethanol abuse.  

In a June 1995 VA clinical note, the veteran was seen for a 
routine physical examination.  He was reported to have a 
history of PTSD.  In December 1995, the veteran was examined 
by a VA psychologist who diagnosed the veteran with dysthymic 
disorder (provisional, rule out bipolar disorder).  He was 
later admitted for treatment of his addictive disorders.  

During this admission, the veteran reported the in-service 
stabbing incident and how he still suffered from the memory 
of that incident.  He noted his service in Vietnam was that 
of an "office worker, no combat."  

In May 1996, the veteran was admitted to VA's center for 
treatment of addictive disorders.  He was diagnosed with 
alcohol dependence, bipolar affective disorder and depression 
by history.  

The veteran reported that his Vietnam service did not involve 
him in any combat although the veteran stated that "he had 
war duty many times and his MOS was a mechanic."  

He also reported being stabbed during his second period of 
active duty service.  The examiner noted no PTSD symptoms. 
Also, it was noted that the veteran reported that "he had no 
issues stemming from his tour of duty in Vietnam."  

In March 1998, the veteran reported that, while in the 
service, he was stabbed and continued to have nightmares 
about the stabbing.  He felt he had PTSD as a result of the 
stabbing.  The examiner's diagnostic impression was that of 
bipolar disorder and PTSD secondary to stabbing.  

In August 2002, the veteran underwent VA mental disorders 
(except PTSD and eating disorders) examination.  The examiner 
noted that, in service, the veteran was treated for anxiety 
immediately after he was stabbed in 1974.  

The examiner reported that the veteran's service medical 
records indicate that the veteran was having anxiety and 
depression that was "a function of his alcoholism and 
polysubstance dependence rather than the stabbing incident."  

The examiner noted that the veteran's next treatment occurred 
in 1987 when he was admitted for alcohol rehabilitation.  In 
1989, the veteran was admitted for alcoholism and was given a 
diagnosis of bipolar disorder.  VA treatment records dated 
from 1990 to 2002 reflect the veteran's admissions for 
bipolar disorder and alcoholism.  

The examiner noted that the veteran "ha[d] in the past 
requested evaluation for PTSD secondary to the stabbing, but 
a recent evaluation in this regard was negative."  

The veteran did not meet the criteria for PTSD but did for 
bipolar disorder or substance induced mood disorder.  The 
examiner opined that the veteran suffered from bipolar 
disorder, type II in partial remission, unrelated to military 
service and polysubstance dependence, in short-term 
remission, also unrelated to military service.  

The examiner concluded that the veteran had a chronic 
psychiatric disorder with symptoms of sufficient severity to 
render him unemployable.  

In an VA individual therapy note dated in November 2002, the 
veteran reported PTSD symptoms that included nightmares and 
flashbacks of the in-service stabbing incident.  The 
examiner's diagnostic impression included that of bipolar 
disorder, PTSD, and alcohol dependence.    

In this case, the Board finds that the great weight of the 
medical evidence does not establish that the veteran is 
suffering from PTSD that is related either of his two periods 
of active military service.  

In reaching this conclusion the Board notes that the veteran 
has not provided any stressor statement other than that he 
engaged in general "war duty" in Vietnam.  In fact, it has 
been reported in the veteran's medical records that he "had 
no issues stemming from his tour of duty in Vietnam."  

Turning to the veteran's second period of active duty 
service, the Board notes that the weight of the medical 
evidence does not establish that he currently has PTSD due to 
the 1974 in-service stabbing incident.  In fact, it is 
unclear whether the veteran meets the criteria for a 
diagnosis of PTSD.  

In this regard, the Board acknowledges the fact that one VA 
examiner opined that the veteran had PTSD due to the 1974 in-
service stabbing.  However, that VA examiner also reported 
that the veteran's past medical history indicated a diagnosis 
of bipolar affective disorder, depressed type and the 
veteran's significant family history of mental illness.  

Further, the Board finds that this sole opinion is far 
outweighed by the other competent evidence that demonstrates 
that the veteran has a bipolar disorder that is unrelated to 
his military service.  

Further, as noted, there is no medical evidence that he had 
any symptoms that were diagnostic of a psychosis present to a 
compensable degree within the one presumptive period after 
service.  The Board notes that a February 1976 VA examination 
report is entirely negative for any subjective complaints or 
objective findings of any psychiatric abnormalities.  

As such, the evidence of record shows that the veteran 
currently is not suffering from PTSD.  The medical evidence 
of record consistently shows that the veteran has been 
diagnosed with bipolar disorder and depression, often 
associated with treatment for a long history of alcoholism.  

The veteran has reported PTSD symptoms to include nightmares 
and flashbacks of the in-service stabbing; however, the 
veteran has not been consistently, medically diagnosed as 
having PTSD.  

Rather, the great weight of the medical evidence establishes 
that the veteran has a bipolar affective disorder that is 
unrelated to his military service.  All clinical testing for 
PTSD have failed to demonstrate that he meets the criteria 
for this disorder.  

The veteran has argued that his current PTSD disability is 
related to an in-service injury.  However, as a layperson the 
veteran would not be competent to express an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent evidence to support the veteran's 
assertions in this case, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection and must be denied.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for PTSD is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


